Citation Nr: 0203738	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Timeliness of request for waiver of overpayment of death 
pension benefits in the amount of $1,060.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to March 
1970.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision of the 
Committee on Waivers and Compromises (COWC) of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the appellant has raised the issue of 
entitlement to death pension benefits for the period from 
June 1989 to June 1990.  A review of the record reveals that 
the Social Security Administration sent a letter to the 
appellant, dated March 13, 1989, which indicated that she 
would be eligible for benefits beginning in May 1989.  In a 
letter dated June 19, 1989 the RO informed the appellant that 
her death pension award would be terminated due to excess 
income.  The income calculation included projected Social 
Security Income.  The appellant has contended in her VAF-9, 
received in April 1996, and in other statements, that she did 
not receive Social Security benefits until June 1990, 
however, the Board notes that in hearing testimony before 
COWC in June 1998 she stated her Social Security Benefits had 
begun in May 1989.  This issue has not been developed for 
appeal and is referred to the RO for adjudication.



FINDINGS OF FACT

1.  An overpayment of death pension benefits in the amount of 
$3,180 was created in January 1989.  This was adjusted to 
$1,060 in February 1989.

2.  In January 1989 the RO notified the appellant of the 
overpayment in question and her rights with respect to 
requesting a waiver of the resulting debt.

3.  The first evidence of an implied request for waiver was 
brought in the appellant's personal hearing before the Board 
in May 1997, in excess of 180 days after the initial notice 
of indebtedness was sent to her last known address of record.

4.  The delay by the appellant in requesting a waiver of 
recovery of the overpayment was not the result of VA error or 
error by postal authorities and was not due to circumstances 
beyond her control.


CONCLUSION OF LAW

The appellant did not timely apply for a waiver of recovery 
of an overpayment of death pension benefits in the amount of 
$1,060.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 
1.963(b)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that, during the pendency of this 
appeal, the Veteran's Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A), was enacted into law.  This 
change in the law is applicable to all claims filed before 
the date of enactment and not yet final as of that date and 
is thus potentially applicable to the instant appeal.  The 
VCAA requires that VA notify the appellant of the evidence 
necessary to substantiate the claim, requires VA to make 
reasonable efforts to assist a claimant in obtaining any and 
all evidence necessary to substantiate the claim and, under 
certain circumstances, requires examinations and the 
procurement of medical opinions.

The Board finds that the development completed on the issue 
involved in this pending appeal satisfies the VCAA in every 
particular.  That is, the appellant and her representative 
have been informed of the information and evidence necessary 
to substantiate the appellant's claim and have been provided 
the appropriate laws and regulations governing the issue on 
appeal.  All known and identified evidence has been 
associated with the claims file.  That is, the RO documented 
the file with the various notices pertinent to the issue on 
appeal.  Further, the appellant had the opportunity to 
present testimony at a hearing in January 2002.

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there is a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(and forwarding).  If the request does substantiate that 
there was such a delay in the receipt of the notice of 
indebtedness, the 180-day period shall be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2) 
(2001).

An overpayment of death pension benefits in the amount of 
$3,180 was created in January 1989 as a result of a 
retroactive reduction in the appellant's death pension 
benefits due to her failure to accurately report the amount 
of income she had received as a result of a private pension 
fund.  

The record on appeal contains a copy of a form letter that 
was issued to the appellant on January 31, 1989, notifying 
her of the existent overpayment and her rights regarding a 
waiver.  In February 1989 the overpayment amount was adjusted 
to $1,060, following receipt of a letter from the appellant's 
attorney detailing the pension fund income.  There is no 
return mail or evidence to indicate that the appellant did 
not receive the letter mailed to her in January 1989.  In May 
1989 the appellant sent a VAF 21-4138 to the RO noting that 
her death pension benefits had been stopped due to an 
overpayment, and requesting that they be restarted with $25 
per month withheld to pay the overpayment.

The Board observes that the United States Court of Appeals 
for Veterans Claims has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption.  Ashley v. Derwinski, 2 Vet. App. 307 (1992) 
(citing U.S. v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)) (AS DICTATED).  While the Ashley case dealt with 
regularity or procedure at the Board, in Mindenhall v. Brown, 
7 Vet. App. 271 (1994) the Court applied this presumption to 
procedures at the regional office.  

The evidence shows that the appellant contacted the RO in 
June 1995 and re-applied for death pension benefits.  That 
application was denied due to excessive income.  The 
appellant requested a hearing before the Board, and at her 
May 1997 travel board hearing she first requested a waiver of 
recovery of the death pension overpayment.  This request was 
denied by a decision of the COWC in August 1997 on the basis 
that the request was not timely filed pursuant to 38 C.F.R. § 
1.963(b)(2).  The appellant's request was clearly made in 
excess of 180 days after the January 1989 notice to her of 
the existence of her indebtedness.  Hence, she failed to file 
a timely request for waiver as authorized by law and 
applicable VA regulations.

The appellant has argued that she is entitled to a refund of 
the overpayment, which has already been paid in full.  She 
feels she is entitled to this refund because she did not 
understand that she could apply for a waiver of recovery of 
overpayment.  

The Board is sympathetic to the appellant's situation, 
however, in the absence of any evidence showing that the 
January 1989 notice letter was not properly mailed to her, or 
that there were any "other circumstances" beyond her control 
that caused a delay in receipt of the notification of 
indebtedness, no relevant exceptions to the controlling legal 
criteria have been provided or are applicable in this case 
and therefore, the Board has no authority to disregard the 
congressionally mandated limitations pertaining to timeliness 
standards for waiver request.

Here there is no evidence of any correspondence from the 
appellant, which could be construed as a request for waiver 
prior to her waiver request in May 1997.  Correspondence 
received in May 1989 clearly refers to the appellant's intent 
to repay the debt and cannot be construed as a request for a 
waiver, either implied or in fact.  Thus, the Board finds 
that the request for waiver of recovery of an overpayment of 
death pension benefits was not received within the 180-day 
time limit set forth in the regulations.  As the appellant 
did not file a timely claim for waiver of recovery of the 
overpayment of VA death pension benefits in the amount of 
$1,060, the Board must deny her claim.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963.

Finally, it is observed that arguments have been advanced 
that it would be appropriate to afford the appellant 
equitable relief.  "Equitable relief is extended sparingly, 
such as in a case in which a claimant has actively pursued 
judicial remedies but has filed defective pleadings, or were 
a claimant has been induced or tricked by his adversary's 
misconduct."  Pfau v. West, 12 Vet. App. 515, 517 (1999) 
citing Irwin v. Department of Veterans Affairs, 498 U.S. 89 
(1990).

The Board should point out, that it has no jurisdiction over 
the issue of the Secretary's powers to extend equitable 
relief under 38 U.S.C.A. § 503, even if the Board would have 
conceded that the appellant's contentions were wholly 
meritorious.  Taylor v. West, 11 Vet. App. 436, 440 (1998); 
Moffitt v. Brown, 10 Vet. App. 214, 225 (1997); McCay v. 
Brown, 9 Vet. App. 183, 189 (1996), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  A claim for such relief must be raised 
directly to the Secretary of VA.  Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (the Court noted that the authority to 
award equitable relief under section 38 U.S.C.A. § 503(a) is 
committed "'to the sole discretion of the Secretary' and that 
the Board is without jurisdiction to review the Secretary's 
exercise of that discretion); see Darrow v. Derwinski, 2 Vet. 
App. 303, 306 (1992).


ORDER

As the claim for waiver of recovery of an overpayment of 
death pension benefits in the calculated amount of $1,060 was 
not timely filed, the appeal is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

